Citation Nr: 1203889	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  04-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher initial evaluation for chondromalacia patella of the right knee with arthritis, rated as 20 percent disabling prior to March 17, 2010, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran had active military service from April 1988 to August 1992.  He also had 6 months and 14 days of prior active service and 7 months and 21 days of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the instant matter was previously before the Board in September 2000, August 2006, and June 2009, at which times the Board remanded the issue of entitlement to an initial disability rating in excess of 20 percent.  As discussed in further detail below, the Board finds that there was compliance with its prior remands; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  (The Huntington, West Virginia RO has staged the initial rating in this case, assigning a 10 percent rating effective from March 17, 2010.  This was done by an August 2010 rating decision.)


FINDINGS OF FACT

1.  Before March 27, 2010, the Veteran's service-connected right knee disability was manifested by subjective complaints of pain, looseness, instability, popping, locking, occasional swelling, crepitus, effusion, and stiffness; objective evidence demonstrated effusion, painful motion and pain of use, swelling, tenderness, excess fatigability, incoordination, and an unsteady and antalgic gait.  Objective evidence of recurrent subluxation or lateral instability was not shown.  The Veteran's functional loss did not equate to limitation of flexion to 60 degrees or limitation of extension to 5 degrees.

2.  From March 27, 2010, the Veteran's service-connected right knee disability has been manifested subjective complaints of painful motion without functional loss that equates to limitation of flexion to 60 degrees or limitation of extension to 5 degrees; there was no objective evidence of subluxation or lateral instability.  Arthritis of the right knee has been demonstrated by x-ray findings.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent prior to March 17, 2010, and greater than 10 percent from March 17, 2010, for chondromalacia patella of the right knee with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In June 1993, the Veteran was awarded service connection for a left knee injury, which was evaluated as twenty percent disabling.  The Veteran disagreed with the rating assigned and in his March 1995 VA Form 9 (Appeal to the Board of Veterans' Appeals), he indicated that he had also injured his right knee in service.  In January 1997, the Veteran submitted a statement wherein he asserted that he had hurt his right knee during service and had suffered from sharp pain in his right knee since that time.  

In August 1997, the Veteran was afforded a VA examination to evaluate his alleged right knee disability.  At that time, he complained of sharp pain, looseness, and popping in his right knee.  It was noted that he had undergone left anterior cruciate ligament reconstruction with cartilage removal.  The Veteran reported that since that surgery, he had occasional swelling in his right knee and pain laterally along the joint line.  Examination of the right knee revealed a tender tibial plateau laterally and medially.  There was marked crepitus of the patellar tendon, but no tenderness with compression of the patella or ulnar canal.  No joint swelling was noted.  Range-of-motion testing on the right knee revealed that the Veteran was able to achieve hyperextension of negative four degrees (four degrees beyond zero).  Flexion was to 122 degrees.

Upon review of the record, the examiner stated that the Veteran's right knee appeared to have been injured prior to his left knee injury and therefore his current right knee problems may be directly related to service.  The examiner also opined that the Veteran's right knee injury was possibly due to his service-connected left knee disability, on account of the fact that the Veteran had been favoring his left knee, which placed greater strain on his right knee.

The Veteran was awarded service connection for a right knee disability, secondary to his left knee disability, in October 1997.  The RO noted that the September 1997 examination report revealed a tender tibial plateau and marked crepitus of the patellar tendon.  An evaluation of 10 percent was assigned, effective March 27, 1995.

The Veteran disagreed with the rating assigned, indicating that his right knee had been giving way.  He was afforded another VA examination in April 1998.  The examiner noted that VA treatment records showed a slight effusion of the right knee, tight ligaments, and tenderness of the tibial plateau medially and laterally.  He was felt to have possible early osteoarthritis of both knees and a possible meniscal tear of the right knee with possible patellofemoral syndrome.  The Veteran had a steroid injection into the right knee, which resulted in a decrease of pain.  The Veteran still complained of locking episodes while walking.

Examination of the right knee showed a trace of effusion with tenderness along the lateral tibial plateau.  He received another steroid injection.  The right knee was noted to be stable.  Range-of-motion testing revealed right knee flexion from 0 to 110 degrees.  An additional attempt showed flexion to 115 degrees with pain.  The examiner diagnosed chronic right knee pain with possible right meniscal tear with degenerative joint disease.  The examiner further noted that the Veteran's knee pain bilaterally significantly limited his functional ability.  There was also limitation of motion due to pain and excess fatigability, incoordination, and pain on use.

Based on the results of the April 1998 examination, the RO assigned to the Veteran's service-connected right knee disability, characterized as chondromalacia patellae, a 20 percent disability rating, effective March 27, 1995.  

A VA treatment note dated in January 2000 indicated that the Veteran was seen on a walk-in basis for continued complaints of left knee pain.  Although it does not appear as though the right knee was examined, an assessment of bilateral knee arthritis, left greater than right, was made.

In a September 2000 decision addressing entitlement to an increased left knee disability rating, the Board found that because the Veteran had challenged the initial rating assigned to the right knee in the October 1997 RO decision, and because the May 1998 assignment of a 20 percent rating disability rating was not a complete grant of benefits, the appeal with respect to the right knee was still pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board thus remanded the claim for a higher initial evaluation for chondromalacia patella of the right knee for readjudication.  The Veteran was to be afforded a VA examination, to include x-rays of the right knee, to determine the full nature and extent of his service-connected chondromalacia patella of the right knee.  The RO was also directed to consider whether the Veteran was entitled to separate evaluations for his right disability based on subluxation or lateral instability and x-ray evidence of arthritis.

VA treatment records dated from July 2001 to October 2002 pertain primarily to the Veteran's mental health treatment and to his left knee.  They do, however, record his complaints of bilateral knee pain.  A July 2001 psychiatric ward discharge summary noted the Veteran's report of knee pain, but indicated that instability of the knees was not present.  The VA treatment records also show that in September 2001, the Veteran had a left knee wedge osteotomy, followed by physical therapy.  The Veteran was noted to have an unsteady gait in October 2001.  

The Veteran underwent another VA examination in August 2002.  He had a full range of right knee flexion and extension, although the motion was noted to be painful and dull.  The Veteran was able to do ten repetitive movements with the right knee before fatigue set in.  On standing and walking, the Veteran lost coordination secondary to pain of the knee and protective gait, as well as an antalgic gait.  X-rays taken showed a normal right knee.  

In an October 2002 decision, the RO denied a rating greater than 20 percent for service-connected chondromalacia patellae of the right knee upon finding that the evidence failed to show severe subluxation or lateral instability of the right knee.  The RO noted that the assigned 20 percent rating was based, in part, on the evidence showing pain, fatigue, and mild swelling.  The 20 percent rating was continued in a November 2002 decision.

VA treatment records dated from January 2003 to August 2006 are related primarily to the Veteran's mental health treatment and treatment for his left knee subsequent to his left proximal tibial osteotomy.  A June 2003 mental health clinic note records the Veteran's complaints of right shoulder pain.  At that time, the Veteran indicated that his left knee had been feeling better since he began working as an escort pushing wheelchairs at the VA medical center (VAMC).  No complaints related to the right knee were noted.  In December 2003, the Veteran complained of bilateral knee pain.  It was noted that he was status post left knee osteotomy, but that he had not been back to orthopedics for follow-up.  The Veteran rated his knee pain to be a level seven on a 10-point scale.  No pain behaviors were noted with ambulation or transitioning from sitting to standing and standing to walking.  The Veteran reported exercising 15 minutes daily by riding a stationary bike.  An April 2005 pain assessment recorded left knee pain that was from an intensity level of four to seven on a scale of one to ten.  It was noted that the Veteran was ambulating without difficulty.  Right knee pain was not noted.  In September 2005, the Veteran reported bilateral knee pain that was worse with activity.  A June 2006 treatment entry noted that the Veteran had been exercising on his stationary bike, but that his knee became sore after awhile.  In August 2006, he reported decreasing his exercise to one time a day on account of knee pain.

In August 2006, bilateral knee x-rays were taken, which showed very early degenerative changes of the medial joint spaces bilaterally, left greater than right; an old healed proximal tibial osteotomy on the left, and; fused accessory ossicle arising from the inferior aspect of the left patella representing normal variant.  An August 2006 orthopedic clinic note showed that the Veteran presented with complaints of bilateral knee pain.  He indicated no change in his knees in the last year or so and denied locking or giving way.  He did report crepitus.  Examination of the right knee revealed a tender right knee medial joint space.  Both knees were stable to varus, valgus, and Lachman's testing.  A diagnosis of traumatic arthritis, both knees, was made and it was noted that the Veteran was to undergo Hyalgan injections.

In an August 2006 decision, the Board remanded the issue of entitlement to an initial rating greater than 20 percent for service connected chondromalacia patella for the Veteran to be issued a supplemental statement of the case (SSOC), as had been previously directed by the Board in its September 2000 remand.

In August 2008, the Veteran was afforded a VA examination in connection with his claim, which examination was performed by a physician's assistant.  The Veteran reported pain and swelling to the same general area of the right medial joint line.  Constitutional symptoms and incapacitating episodes of arthritis were not noted.  The Veteran's ability to stand for more than an hour was limited; functional limitations on walking were not noted.  Giving way, instability, episodes of dislocation or subluxation, and weakness were all denied.  The Veteran reported repeated effusion, pain, stiffness, and locking episodes.  

Physical examination of the Veteran revealed no evidence of abnormal weight bearing.  The Veteran's gait was noted to be both normal and antalgic.  The Veteran's right knee range-of-motion was recorded to be from 0 to 130 degrees on active motion and from 0 to 140 degrees on passive motion.  Pain was noted to begin at 130 degrees.  There was no additional loss of motion on repetitive use.  The examiner diagnosed right knee osteoarthritis, which was noted to have moderate effects on the Veteran's ability to exercise and participate in sports, mild effects on his ability to perform chores, and no effects on his ability to perform other activities of daily living, such as shopping, recreation, bathing, feeding, dressing, grooming, and toileting.  

In April 2009, the RO issued an SSOC wherein it denied a rating greater than 20 percent for service connected chondromalacia patella of the right knee.  The case was returned to the Board and in a June 2009 decision, the Board again remanded the matter for further development.  The Board noted that although an examination may be conducted by a non-physician healthcare professional, such as a physician's assistant, when the person is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, the activities of a physician's assistant are to be supervised by a physician and examination reports conducted by physician's assistants are acceptable only if the reports are reviewed and signed by a physician.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (addressing the meaning of competent medical evidence in terms of VA's duty to assist the Veteran in developing claims); VHA Directive 2004-029 (July 2, 2004); VA Adjudication and Procedure Manual (M21-1MR), Part III, Subpart iv, ch. 3, sec. D.18.a.  Because there was no indication that the August 2008 examination report was signed or otherwise reviewed by a physician, the Board found that remand was required so that a VA examination report that is signed by a physician could be obtained.  See M21-1MR, Part III, Subpart iv, ch. 3, sec. D.18.c (when an examination report is not signed by a physician, the report must be returned to the VAMC).  

On remand, the Veteran's more recent VAMC treatment records were obtained and associated with the claims folder.  Of note, a September 2008 addendum to the August 2008 VA examination report indicated that osteoarthritis of the right knee had been diagnosed based on x-ray findings.  

The Veteran was afforded another VA examination in March 2010, also performed by a physician's assistant.  The Veteran reported intermittent right knee pain, made worse by overuse such as walking up stairs or bending knees.  Pain occurred daily and lasted for hours.  Regarding his right knee symptoms, the Veteran reported instability, weakness, and pain.  Deformity, giving way, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, and inflammation were denied.  The Veteran indicated severe flare-ups every two to three weeks, precipitated by overuse.  He stated that he was unable to stand for more than a few minutes, but had no limitation on walking.  

Physical examination of the right knee revealed tenderness with palpation to the patella.  There was no evidence of Osgood-Schlatter's disease, crepitation, grinding, clicks, snaps, instability, or patellar of meniscus abnormality.  The Veteran right knee range of motion was recorded to be from 0 to 140 degrees.  There was no objective evidence of pain following repetitive motion; nor was there any additional loss of motion upon repetition.  There was also no evidence of joint ankylosis.  X-rays showed no acute bone or joint abnormality.  Normal soft tissue planes and mineralization were observed.  The examiner diagnosed bilateral knee osteoarthritis, mild on the right and left, and moderate chondromalacia patella of the right knee.  The March 2010 examination report was later reviewed and signed by a VA physician, who indicated her agreement with the conclusions stated therein.  

In August 2010, the RO issued an SSOC wherein it decreased the Veteran's right knee evaluation to 10 percent, effective from March 17, 2010, the date of the VA examination showing improvement of the disability.  Specifically, the RO found that the evidence failed to show recurrent subluxation or lateral instability of the right knee.  The RO thus determined that assignment of a right knee disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 was no longer warranted.  As the evidence demonstrated osteoarthritis of the right knee, the RO found that a 10 percent rating was warranted based on painful motion.  In a rating decision issued the same day, the RO recharacterized the Veteran's right knee disability as chondromalacia patellae of the right knee, with osteoarthritis, associated with left knee injury, post operative.  The RO assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5010, noting that the Veteran had been previously rated under DC 5257.

II.  Analysis

A.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in the case of the right knee disability, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

From March 27, 1995, to March 17, 2010, the Veteran's right knee disability was evaluated as 20 percent disabling under DC 5257.  Under DC 5257, a 30 percent evaluation is for application when there is severe recurrent subluxation or lateral instability; a 20 percent rating is assignable for moderate recurrent subluxation or lateral instability; a 10 percent rating is assignable for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2011).  (These criteria remained unchanged over the years since 1995.)

At the outset, the Board notes that a review of the evidence of record fails to demonstrate objective evidence of right knee instability or subluxation at any point during the appeal period.  While the Veteran has on occasion complained of looseness, instability, and giving way, recurrent subluxation or instability has not been found on any examination.  Indeed, the September 1997 examination report that served as a basis for the Veteran's initially assigned rating revealed only a tender tibial plateau and marked crepitus of the patellar tendon.  In its October 1997 decision awarding service connection for the Veteran's right knee, the RO indicated that a 10 percent disability rating was warranted "if the record shows painful motion or recurrent subluxation or lateral instability of the knee which is slight."  Further, the April 1998 examination report, which served as the basis for the Veteran's assigned 20 percent disability rating, specifically noted that the Veteran's right knee was stable.  In assigning an initial disability rating of 20 percent, the RO noted that the April 1998 VA examiner "report[ed] the disability of the right knee to be approximately the same as the left knee," noting similar ranges of motion, limitation of use, and fatigability.  The RO therefore increased the right knee disability to 20 percent "to match the left knee."

Thus, it is clear from the evidence that although the Veteran's right knee disability was initially rated under DC 5257, his disability was evaluated as 20 disabling not on account of moderate recurrent subluxation or lateral instability, as neither subluxation nor instability were objectively demonstrated, but rather, on account of his functional loss due to such symptoms as pain, incoordination, and fatigability.

Indeed, a review of the evidence of record shows, historically, that the Veteran's primary complaint of right knee symptomatology has been pain.  Although subjective complaints of looseness and giving way have also been noted, as indicated above, in April 1998, the Veteran's right knee was found to be stable.  Further, a July 2001 psychiatric treatment records notes no right knee instability.  While the Veteran was observed to have an unsteady gait in October 2001, the cause for such was not indicated.  In August 2006, the Veteran denied giving way and in October 2006, both knees were found to be stable to varus, valgus, and Lachman's testing.  In August 2008, the Veteran denied giving way, instability, episodes of dislocation or subluxation.  Although instability was complained of on examination in March 2010, the Veteran denied giving way, subluxation, locking, and incoordination.  .

Accordingly, because the evidence fails to contain objective findings of lateral instability or recurrent subluxation at any point during the claim period, the Board finds no basis upon which to assign a disability rating under DC 5257 prior to March 17, 2010.

As the Veteran's right knee disability was evaluated as 20 percent disabling based on his functional loss due to such symptoms as painful motion, and there is x-ray evidence of arthritis as of August 2006, the Board will consider whether the Veteran was entitled to a rating greater than 20 percent under the DCs applicable to arthritis and/or limitation of motion.

Under DC 5003, "[d]egenerative arthritis established by [x]-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).  

Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

In August 1997, the Veteran was able to achieve hyperextension of negative four degrees (four degrees beyond zero) and flexion to 122 degrees.  In April 1998, his range of right knee motion was recorded to be from 0 to 110 and from 0 to 115 with pain.  In August 2002, it was noted that the Veteran had a full range of right knee motion, although it was painful and dull.  In August 2008, the Veteran's right knee range of motion was recorded to be from 0 to 130 degrees on active motion and from 0 to 140 degrees on passive motion.  Pain was noted to begin at 130 degrees.  There was no additional loss of motion on repetitive use.  On examination in March 2010, the Veteran right knee range of motion was recorded to be from 0 to 140 degrees, with no objective evidence of pain following repetitive motion, nor any additional loss of motion upon repetition.  

Based on these findings, the Veteran does not have actual limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Indeed, even considering the Veteran's right knee pain, he is able to achieve flexion and extension beyond that which would be considered noncompensable.  Accordingly, the Veteran would not be entitled to a rating greater than 20 percent at any point prior to March 17, 2010, for his right knee disability based on arthritis and/or limitation of flexion or extension.  

The rating criteria further provides that, in the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 5003.  

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

Prior to March 17, 2010, the Veteran variously reported his right knee symptoms to be pain, looseness, popping, locking, occasional swelling, crepitus, effusion, and stiffness.  VA treatment records and examination reports dated prior to March 2010, contain objective evidence of effusion, painful motion and pain on use, swelling, tenderness, excess fatigability, incoordination, and an unsteady and antalgic gait during the relevant time period.

The Board has considered the Veteran's statements, and objective evidence of right knee symptomatology as recorded in the medical records.  However, the evidence does not support a higher rating than the assigned 20 percent disability ratings for chondromalacia patella of the right knee with arthritis prior to March 17, 2010.  Again, the Board notes that the Veteran has not been shown to warrant a non-compensable rating under DC 5260 or 5261 because he does have actual limitation of motion.  Thus, it appears that any right knee symptomatology, to include pain, does not limit his range of motion.  Further, the Veteran has not complained of incapacitating episodes.  It was noted that the Veteran was able to exercise by riding a stationary bike and that he worked as wheelchair escort at the VAMC.  Indeed, in August 2008, the VA examiner found that the Veteran's right knee disability had no more than moderate effects on his ability to exercise and participate in sports, and had only mild effects on his ability to perform chores, and no effects on his ability to perform other activities of daily living, such as shopping, recreation, bathing, feeding, dressing, grooming, and toileting.  As such, the Board finds that, prior to March 17, 2010, the Veteran's functional losses suffered on account of his right knee disability were no more than 20 percent disabling taking into account the factors described in DeLuca, supra.

The Board notes that VA's General Counsel has issued a precedential opinion that provides guidance concerning rating claims for knee disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  

Here, the Board finds that although prior to March 17, 2010, the Veteran's right knee disability was rated under DC 5257 and there was x-ray evidence of arthritis as of August 2006, because there was no evidence objective demonstrating that the Veteran experienced recurrent subluxation or lateral instability, but rather, the evidence shows that the Veteran's right knee was evaluated as 20 percent disabling based on functional loss resulting from his right knee symptomatology, which symptoms included painful motion, incoordination, and fatigability, among other things, there was simply no additional disability upon which to base a separate rating.  Rather, the Board finds that all of the Veteran's right knee symptoms are accounted for by his 20 percent disability rating.

As noted above, because the question in this case is the propriety of the initial evaluation assigned, the Board must consider the appropriateness of staged ratings.  See Fenderson, supra.  In determining whether staged disability ratings are required, consideration must be given to "the full extent of the veteran's disability as established by the totality of the evidence existing in the record--including the veteran's medical condition and ability to work--and" a determination must be made as to "whether, from one separate and distinct period of time to another, any worsening of the condition or improvement is reflected in the record that would necessitate a greater or lesser award of disability compensation."  Singleton v. Shinseki, 23 Vet. App. 367, 380 (2010).  

In the instant case, the Board finds that the Veteran's right knee disability has shown improvement throughout the appeal period.  On examination in March 2010, the Veteran reported intermittent daily right knee pain, instability, weakness, and occasional flare-ups.  Deformity, giving way, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, and inflammation were specifically denied.  Physical examination of the right knee revealed tenderness with palpation to the patella.  However, there was no evidence of Osgood-Schlatter's disease, crepitation, grinding, clicks, instability, or patellar or meniscus abnormality.  The Veteran right knee range of motion was recorded to be from 0 to 140 degrees, which represents a full range of knee motion.  See 38 C.F.R. § 4.71a , Plate II (2010) (Full range of motion of the knee is from 0 to 140 degrees).  Further, there was no objective evidence of pain following repetitive motion, nor was there any additional loss of motion upon repetition.  There was also no evidence of joint ankylosis.  X-rays also showed no acute bone or joint abnormality and normal soft tissue planes and mineralization were observed.  (The March 2010 examination report was later reviewed and signed by a VA physician, who indicated her agreement with the conclusions stated therein.)  

The Board finds that, based on the March 2010 VA examination report, to include the Veteran's subjective complaints recorded therein, that his right knee disability warrants no more than a 10 percent rating from March 17, 2010.  This is so because the Veteran enjoys a full range of right knee motion, which, in relation to previous range-of-motion testing, represents an improvement in disability.  Further, in consideration of the Veteran's reported symptomatology, although he noted instability, he specifically denied subluxation and incoordination.  Significantly, the examiner found no evidence of instability and, as discussed above, evidence of instability had not been shown on examination since the award of service connection.  Further, while the Veteran reported daily pain and flare-ups several times a month, he did not indicate these symptoms to be incapacitating in any way.  Moreover, the Veteran's gait was noted to be normal and he did not indicate the use of any assistive devices.  The Board finds, given that the Veteran is able to achieve flexion and extension greater than that which would be considered even noncompensable, that his right knee disability is most appropriately rated as 10 percent disabling from March 17, 2010, on account of his pain.  See Lichtenfels, supra.  The Board can find no basis upon which to assign a higher rating from March 17, 2010.  

In finding that the Veteran's right knee disability warrants no more than a 20 percent rating prior to March 17, 2010, and no more than 10 percent thereafter, the Board has considered whether the Veteran may be entitled to a higher rating at any point under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2011).  

There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula to allow for application of DCs 5256 or 5262.  Further, the evidence of record does not demonstrate any complaints of dislocated cartilage and episodes of "locking" or effusion were specifically denied on examination in March 2010.  Although locking was noted prior to that time, the Veteran was already in receipt of a 20 percent disability rating and thus a higher rating under DC 5258 is not available.  

The Board is cognizant of the fact that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca, supra.  In consideration of the Veteran's statements, and his reported symptoms as recorded in the record, the Board finds that the evidence does not support ratings higher than those already assigned.  The Board notes that the Veteran has not at any point during the appeal period been shown to warrant a compensable rating under DC 5260 or 5261 because he does have actual limitation of motion.  Thus, it appears that any weakness and painful motion does not limit his range of motion, and no such problem was suggested by the 2010 examiner.  The Board finds, therefore, that the Veteran's symptoms are adequately addressed by his assigned ratings.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting ratings higher than those that have been assigned at any point during the claim period.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The above determinations are also based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms he experiences are specifically contemplated by the rating criteria.  Additionally, although the Veteran is unemployed, there is no suggestion that he is unable to work on account of his right knee symptomatology.  Indeed, it is the Veteran's service-connected posttraumatic stress disorder with major depression that has resulted in total occupational impairment, as evidenced by his receipt of a 100 percent rating for that disability.  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for a right knee disability was granted in October 1997.  He was also assigned a disability rating and effective date.  Although this action preceded the enactment of the VCAA, subsequent notifications have addressed the claim and what was required to substantiate it.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained.  Further, the Veteran elected not to have a hearing.

Additionally, the Veteran was afforded several VA examinations in connection with his service connection claim and his appeal of the disability ratings assigned.  The VA examiners conducted thorough examinations of Veteran, to include range-of-motion testing, and considered the Veteran's subjective complaints related to his right knee disability.  The Board is satisfied that the examination reports contain sufficient evidence by which to evaluate the Veteran's right knee disability in the context of the rating criteria and throughout the appeal period.  Moreover, as discussed in the background section above, the March 2010 VA examination report was reviewed and signed by a physician in accordance with the provisions set forth in the M21-1MR.  Accordingly, the Board finds that its prior remand directives have been complied with and that the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).  



ORDER

Entitlement to a higher initial evaluation for chondromalacia patella of the right knee with arthritis, rated as 20 percent disabling prior to March 17, 2010, and as 10 percent disabling thereafter, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


